FORM 1O-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-898 AMPCO-PITTSBURGH CORPORATION Pennsylvania25-1117717 (State of Incorporation)(I.R.S. Employer Identification No.) 600 Grant Street, Suite 4600 Pittsburgh, Pennsylvania 15219 (Address of principal executive offices) (412)456-4400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes √No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer √ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ On August 6, 2010, 10,246,827 common shares were outstanding. - 1 - AMPCO-PITTSBURGH CORPORATION INDEX Part I - Financial Information: Page No. Item 1 - Financial Statements Condensed Consolidated Balance Sheets –June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations – Six and Three Months Ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 - Controls and Procedures 18 Part II – Other Information: Item 1 - Legal Proceedings 19 Item 1A - Risk Factors 19 Item 6 - Exhibits 19 Signatures 21 Exhibit Index 22 Exhibits Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 - 2 - PART I - FINANCIAL INFORMATION AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $189,021 in 2010 and $428,074 in 2009 Inventories Insurance receivable – asbestos Other current assets Total current assets Property, plant and equipment, net Insurance receivable - asbestos Investments in joint ventures Deferred tax assets Other noncurrent assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payrolls and employee benefits Industrial Revenue Bond debt Asbestos liability – current portion Other current liabilities Total current liabilities Employee benefit obligations Asbestos liability Other noncurrent liabilities Total liabilities Commitments and contingent liabilities (Note 6) Shareholders' equity: Common stock - par value $1; authorized 20,000,000 shares; issued and outstanding 10,246,827 shares in 2010 and 10,245,927 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. - 3 - AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended June 30, Three Months Ended June 30, Net sales $ Operating costs and expenses: Costs of products sold (excluding depreciation) Selling and administrative Depreciation (Gain) loss on disposition of assets ) - - Total operating expenses Income from operations Other income (expense): Investment-related income Interest expense ) Other - net ) Income before income taxes and equity losses in Chinese joint venture Income tax provision ) Equity losses in Chinese joint venture ) - ) - Net income $ Earnings per common share: Basic $ Diluted $ Cash dividends declared per share $ Weighted-average number of common shares outstanding: Basic shares Diluted shares See Notes to Condensed Consolidated Financial Statements. - 4 - AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Net cash flows provided by operating activities $ $ Cash flows from investing activities: Purchases of property, plant and equipment ) ) Investment in Chinese joint venture - ) Collateral for outstanding foreign currency exchange contracts (Note 8) ) Purchases of long-term marketable securities ) ) Proceeds from sale of long-term marketable securities Other Net cash flows used in investing activities ) ) Cash flows from financing activities: Dividends paid ) ) Proceeds from the issuance of common stock Excess tax benefits from the exercise of stock options Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Income tax payments $ $ Interest payments $ $ Non-cash investing activities: Purchases of property, plant and equipmentincluded in accounts payable $ $ See Notes to Condensed Consolidated Financial Statements. - 5 - AMPCO-PITTSBURGH CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Unaudited Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of June 30, 2010, the condensed consolidated statements of operations for the six and three months ended June 30, 2010 and 2009 and the condensed consolidated statements of cash flows for the six months ended June 30, 2010 and 2009 have been prepared by Ampco-Pittsburgh Corporation (the Corporation) without audit. In the opinion of management, all adjustments, consisting of only normal and recurring adjustments necessary to present fairly the financial position, results of operations and cash flows for the periods presented, have been made. The results of operations for the six and three months ended June 30, 2010 are not necessarily indicative of the operating results expected for the full year. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Recently Issued Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (FASB) issued new guidance replacing the quantitative-based risks and rewards calculation with a more qualitative approach for determining which enterprise, if any, has a controlling financial interest in a variable-interest entity. The new guidance also adds an additional reconsideration event for determining whether an entity is a variable-interest entity and ongoing assessments of whether an enterprise is the primary beneficiary. The new guidance became effective on January 1, 2010 and did not impact the operating results, financial position or liquidity of the Corporation. In September 2009, the FASB issued ASU 2009-13, Multiple-Deliverable Revenue Arrangements, which addresses the accounting and revenue recognition of sales contracts with multiple products and/or services when such products and/or services are provided to the customer at different points in time or over different time periods. ASU 2009-13 requires the sales consideration to be allocated, at the inception of the arrangement, to each deliverable and/or service using the relative selling price method. ASU 2009-13 will be effective prospectively for revenue arrangements entered into or materially modified on or after January 1, 2011. 2. Inventories At June 30, 2010 and December 31, 2009, approximately 63% and 65%, respectively, of the inventories were valued on the LIFO method with the remaining inventories valued on the FIFO method. Inventories were comprised of the following: (in thousands) June 30, December 31, Raw materials $ $ Work-in-process Finished goods Supplies $ $ - 6 - 3.Property, Plant and Equipment Property, plant and equipment were comprised of the following: (in thousands) June 30, December 31, Land and land improvements $ $ Buildings Machinery and equipment Construction-in-progress Other Accumulated depreciation ) ) $ $ 4. Other Current Liabilities Other current liabilities were comprised of the following: (in thousands) June 30, December 31, Customer-related liabilities $ $ Foreign currency exchange contracts Accrued sales commissions Accrued income taxes payable - Dividend payable Other $ $ Included in customer-related liabilities are costs expected to be incurred with respect to product warranties. Changes in the liability for product warranty claims consisted of the following: (in thousands) Six Months Three Months Ended June 30, Ended June 30, Balance at beginning of the period $ Satisfaction of warranty claims ) Provision for warranty claims Other, primarily impact from changes in foreign currency exchange rates ) ) Balance at end of the period $ - 7 - 5.Pension and Other Postretirement Benefits Contributions for the six months ended June 30, 2010 and 2009 were as follows: (in thousands) U.S. pension benefits plans $ - $ U.K. pension benefits plan $ $ Other postretirement benefits (e.g. net payments) $ $ U.K. defined contribution plan $ $ Net periodic pension and other postretirement costs include the following components: (in thousands) Six Months Three Months Ended June 30, Ended June 30, U.S. Pension Benefits Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost Amortization of actuarial loss Net benefit cost $ Foreign Pension Benefits Interest cost $ Expected return on plan assets ) Amortization of actuarial loss Net benefit cost $ Other Postretirement Benefits Service cost $ Interest cost Amortization of prior service cost 43 43 22 21 Amortization of actuarial loss - 3 - 2 Net benefit cost $ 6.Commitments and Contingent Liabilities Outstanding standby and commercial letters of credit as of June 30, 2010 approximated $20,844,000, a major portion of which serves as collateral for the Industrial Revenue Bond debt. In connection with the sale of a segment in 2003, the Corporation provided typical warranties to the buyer (such as those relating to income taxes, intellectual property, legal proceedings, product liabilities and title to property, plant and equipment) which primarily expire with the statutes of limitations. Losses suffered by the buyer as a result of the Corporation’s breach of warranties are reimbursable by the Corporation up to approximately $2,000,000. No amount has been paid to date and, based on experience while owning the segment, the Corporation expects that no amounts will become due. See also Note 12 regarding litigation and Note 13 for environmental matters. - 8 - 7.Comprehensive Income (Loss) The Corporation's comprehensive income (loss) consisted of: (in thousands) Six Months Three Months Ended June 30, Ended June 30, Net income $ Foreign currency translation adjustments ) ) Unrecognized components of employee benefit plans Unrealized holding (losses) gains on marketable securities ) ) Change in the fair value of derivatives (cash flow hedges) ) Comprehensive income $ 8.Foreign Currency Exchange and Futures Contracts Certain of the Corporation’s operations are subject to risk from exchange rate fluctuations in connection with sales in foreign currencies. To minimize this risk, foreign currency sales contracts are entered into which are designated as cash flow or fair value hedges and are recorded in the condensed consolidated balance sheet as either an asset or a liability measured at their fair value. The accounting for changes in the fair value of a derivative depends on the use of the derivative. To the extent that a derivative is designated and effective as a cash flow hedge of an exposure to future changes in value, the change in fair value of the derivative is deferred in accumulated other comprehensive income (loss). Any portion considered to be ineffective, including that arising from the unlikelihood of an anticipated transaction to occur, is reported as a component of earnings (other income/expense) immediately. Upon occurrence of the anticipated transaction, the derivative designated and effective as a cash flow hedge is de-designated as a fair value hedge and the change in fair value previously deferred in accumulated other comprehensive income (loss) is reclassified to earnings (net sales) with subsequent changes in fair value recorded as a component of earnings (other income/expense). To the extent that a derivative is designated and effective as a hedge of an exposure to changes in fair value, the change in the derivative’s fair value will be offset in the condensed consolidated statement of operations by the change in the fair value of the item being hedged and is recorded as a component of earnings (other income/expense). No portion of the existing cash flow hedges is considered to be ineffective, including any ineffectiveness arising from the unlikelihood of an anticipated transaction to occur. Additionally, no amounts have been excluded from assessing the effectiveness of the hedge. As of June 30, 2010, approximately $38,699,000 of anticipated foreign-denominated sales has been hedged of which $12,676,000 is covered by cash flow contracts settling at various dates through June 2012 and the remaining $26,023,000 is covered by fair value contracts settling at various dates through September 2013. As of June 30, 2010, the fair value of foreign currency sales contracts designated as cash flow hedges expecting to settle within the next 12 months approximated $1,937,000 and is recorded as other current assets. The fair value of the remaining cash flow contracts equaled $497,000 and is recorded as other noncurrent assets. The change in the fair value of the contracts is recorded as a component of accumulated other comprehensive income (loss) and approximated $1,269,000, net of income taxes, as of June 30, 2010.During the six months ended June 30, 2010, approximately $1,555,000, net of income taxes, was recognized as comprehensive income (loss). The change in the fair value will be reclassified to earnings when the projected sales occur with approximately $1,797,000 expected to be released to pre-tax earnings within the next 12 months. During the six months ended June 30, 2010 and 2009, approximately $387,000 and $(64,000), respectively, was released to pre-tax earnings and during the three months ended June 30, 2010 and 2009, approximately $336,000 and $(67,000), respectively, was released to pre-tax earnings. As of June 30, 2010, the fair value of foreign currency sales contracts designated as fair value hedges expecting to settle within the next 12 months approximated $211,000 and is recorded as other current liabilities. (The fair value of the related hedged item, recorded as other current assets, approximated $238,000.) The fair value of the remaining fair value hedges equaled $117,000 and is recorded as other noncurrent assets. (The fair value of the - 9 - related hedged item, recorded as other noncurrent liabilities, approximated $92,000). The fair value of assets held as collateral as of June 30, 2010 approximated $1,494,000. Gains (losses) on foreign exchange transactions included in other income (expense) approximated $472,000 and $(1,847,000) for the six months ended June 30, 2010 and 2009, respectively, and $(448,000) and $(460,000) for the three months ended June 30, 2010 and 2009, respectively. The Corporation enters into foreign currency purchase contracts to manage the volatility associated with Euro-denominated progress payments to be made for certain machinery and equipment. The contracts are designated as cash flow hedges and are recorded in the condensed consolidated balance sheet as either an asset or a liability measured at their fair value. To the extent that a derivative is designated and effective as a cash flow hedge of an exposure to future changes in value, the change in fair value of the foreign currency purchase contract is deferred in accumulated other comprehensive income (loss). Any portion considered to be ineffective, including that arising from the unlikelihood of an anticipated transaction to occur, is reported as a component of earnings (other income/expense) immediately. Upon occurrence of the anticipated transaction (i.e., remittance of the progress payment), the foreign currency purchase contract is settled and the change in fair value deferred in accumulated other comprehensive income (loss) is reclassified to earnings (depreciation expense) over the life of the underlying assets. As of June 30, 2010, approximately $583,000 of anticipated foreign-denominated purchases has been hedged with cash flow contracts settling at various dates through September 2010. As of June 30, 2010, the fair value of these contracts approximated $100,000 and is recorded as other current liabilities. Additionally, the fair value of the contracts which settled by June 30, 2010 approximated $626,000 and is recorded within property, plant and equipment, net (specifically, construction-in-progress). The change in the fair value of the contracts (both outstanding and settled) is recorded as a component of accumulated other comprehensive income (loss) and approximated $332,000, net of income taxes, as of June 30, 2010. During the six months ended June 30, 2010, approximately $(252,000), net of income taxes, was recognized as comprehensive income (loss). Since the underlying assets have not yet been placed in service, no amounts relating to the settled contracts have been released to earnings during the six months ended June 30, 2010. Additionally, the amount expected to be released to earnings (as an offset to depreciation expense) within the next 12 months is not significant. At June 30, 2010, the Corporation has purchase commitments covering approximately 71% or $11,359,000 of anticipated natural gas usage over the next three and one-half years at one of its subsidiaries. The commitments qualify as normal purchases and, accordingly, are not reflected on the condensed consolidated balance sheet. Additionally, one of the Corporation’s subsidiaries is subject to risk from increases in the price of commodities (copper and aluminum) used in the production of inventory. To minimize this risk, futures contracts are entered into which are designated as cash flow hedges. Changes in fair value of the derivative is deferred in accumulated other comprehensive income (loss). Any portion considered to be ineffective, including that arising from the unlikelihood of an anticipated transaction to occur, is reported as a component of earnings (other income/expense) immediately. Upon occurrence of the anticipated transaction, the futures contract is settled and the change in fair value previously deferred in accumulated other comprehensive income (loss) is reclassified to earnings (costs of products sold) when the projected sales occur. At June 30, 2010, approximately 72% or $2,393,000 of anticipated copper purchases and 63% or $819,000 of anticipated aluminum purchases are hedged over the next 6 months. The fair value of these contracts (both outstanding and settled) approximated $(290,000) as of June 30, 2010. The change in the fair value of the contracts designated as cash flow hedges is recorded as a component of accumulated other comprehensive income (loss) and approximated $(181,000), net of income taxes, as of June 30, 2010. During the six months ended June 30, 2010, approximately $(211,000), net of income taxes, was recognized as comprehensive income (loss). Approximately $(290,000) of the change in fair value is expected to be released to pre-tax earnings over the next 12 months. During the six months ended June 30, 2010 and 2009, approximately $200,000 and $212,000, respectively, was released to pre-tax earnings and during the three months ended June 30, 2010 and 2009, approximately $32,000 and $73,000, respectively, was released to pre-tax earnings.The fair value of assets held as collateral as of June 30, 2010 approximated $253,000. The Corporation does not enter into derivative transactions for speculative purposes and, therefore, holds no derivative instruments for trading purposes. -10 - 9.Stock-Based Compensation In February 2010, the Compensation Committee granted 325,000 of non-qualified stock options to certain employees. The options have a ten-year life with one-third vesting at the date of grant, one-third vesting on the first anniversary date of the date of grant and one-third vesting on the second anniversary date of the date of grant. The exercise price of $25.77 was equal to the closing price of the Corporation’s common stock on the New York Stock Exchange on the date of grant and the fair value of the options was $10.77 per share. The fair value of the options as of the date of grant was calculated using the Black-Scholes option-pricing model based on an assumption for the expected life of the options of six years, a risk-free interest rate of 2.98%, an expected dividend yield of 3.00% and an expected volatility of 55.12%. The resultant stock-based compensation expense of $3,500,000 will be recognized over the requisite service period. The risk-free interest rate is equal to the yield that was available on U.S. Treasury zero-coupon issues at the date of grant with a remaining term equal to the expected life of the options. The expected life of the options was estimated by considering historical exercise experience of the employee group and the vesting period of the awards. The expected dividend yield was based on a dividend amount giving consideration to the Corporation’s future expectations of dividend increases over the expected life of the options. The expected volatility was based on the historical prices of the Corporation’s stock and dividend amounts over the past six years, a period equal to the expected life of the stock options. Stock-based compensation expense associated with vested options for the current and any previous grants for the six months ended June 30, 2010 and 2009 equaled $2,316,000 and $1,045,000, respectively. The related income tax benefit recognized in the condensed consolidated statement of operations for the related periods was approximately $810,000 and $366,000. Stock-based compensation expense for the three months ended June 30, 2010 and 2009 equaled $672,000 and $380,000, respectively. The related income tax benefit recognized in the condensed consolidated statement of operations for the related periods was approximately $235,000 and $133,000, respectively. 10.Fair Value The Corporation’s financial assets and liabilities that are reported at fair value in the accompanying condensed consolidated balance sheet as of June 30, 2010 were as follows: (in thousands) Quoted Prices in Active Markets for Identical Inputs (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Investments Other noncurrent assets $ $
